Citation Nr: 1041931	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-37 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disk disease (DDD) of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to March 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at a September 2010 video teleconference hearing.

The issue of entitlement to a rating in excess of 20 percent for 
DDD of the lumbosacral spine is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on active duty from September 1974 to 
March 1995.

2.  At the Veteran's hearing in September 2010, and in a written 
statement dated in September 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal on the issue of service 
connection for a right shoulder disability is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran and his representative have withdrawn his 
appeal with respect to the issue of service connection for a 
right shoulder disability and, hence, there remain no allegations 
of errors of fact or law for appellate consideration with respect 
to this issue.  Accordingly, the Board does not have jurisdiction 
to review the appeal with respect to this issue and it is 
dismissed.


ORDER

The appeal of the denial of service connection for a right 
shoulder disability is dismissed.


REMAND

The Veteran contends that his DDD of the lumbosacral spine is 
more severe than is encompassed by the currently assigned 20 
percent rating.  The Veteran contends that he has sufficient 
incapacitating episodes of intervertebral disc syndrome to 
warrant a higher rating.

The Veteran was last examined by VA with respect to his low back 
disability in August 2007.  At the Veteran's hearing, held in 
September 2010, the Veteran claimed that his back disability got 
worse since the time of that examination.  He claimed that in the 
last 12 months he lost 30-35 days from work due his low back 
disability.  He alleged that although he did not seek a 
prescription for bed rest from physicians prior to that 
examination, since 2008 he has at times received such 
prescriptions.  The claims file does reflect that the Veteran at 
times received prescriptions to be off work or to rest his back.

The Veteran also alleged that his range of motion of the low back 
deceased since 2008, that he now needed to wear a hard back brace 
at all times, and that he needed to go once a year to get 
injections for his back since 2008.  The Veteran reported that 
his back has been getting more painful during the years since his 
last VA examination.  

Under these circumstances, the Board finds that a new examination 
is warranted in order to determine the current severity of the 
Veteran's DDD of the lumbosacral spine.  See VAOGCPREC 11-95 
(where a claimant asserts to the Board that there has been a 
further increase in the severity of his disability subsequent to 
the RO decision, the duty to assist may require that the Board 
remand the issue for additional evidentiary development, 
including a new examination).  

Additionally, the claims file indicates that, in addition to 
treatment at VA, the Veteran received some medical care from a 
military treatment facility although it is unclear if any of this 
treatment involved the Veteran's back.  The records from this 
facility that are in the claims file date only to December 2007 
although VA treatment records are current to June 2009.  Thus, 
the Board finds that given that a new examination is necessary, 
more recent treatment records should also be obtained.




Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and 
request that he identify all non-VA treatment 
that he received for his low back since 
December 2007, including whether he received 
any treatment for this at a military medical 
facility.  If the Veteran reports any such 
treatment, then records pertaining to such 
treatment should be obtained.  If treatment 
records are identified but cannot be obtained 
this fact, as well as the efforts that were 
made to obtain the records should be 
documented in the claims file.  The Veteran 
should also be notified of VA's inability to 
obtain the records.  VA treatment records 
should also be obtained for the period after 
June 2009.

2.  Thereafter, the Veteran should be 
scheduled for a new VA examination to 
ascertain the current severity of his low 
back disability.  All necessary tests and 
studies should be performed, and all symptoms 
of the Veteran's DDD of the thoracolumbar 
spine should be fully described.  
Additionally, the examiner should 
specifically indicate whether the Veteran has 
intervertebral disc syndrome and, if so, the 
amount of time the Veteran experienced 
incapacitating episodes (episodes that 
required treatment by a physician and bed 
rest prescribed by a physician) in the last 
12 months.  The examiner must set forth a 
complete rationale for all of his or her 
conclusions in the report of examination.

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determinations remains 
less than fully favorable to the Veteran, he 
and his representative should be furnished 
with a supplemental statement of the case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


